Citation Nr: 0017080	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
residuals of an ear infection is well grounded.

2.  Whether a claim of entitlement to service connection for 
depression is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1996 to 
November 1997.

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, that denied the above claims.

The appellant also raised the issue of entitlement to service 
connection for sinusitis in a 1999 statement.  This issue is 
referred to RO for appropriate action.

The underlying issue of service connection for depression on 
the merits is the subject of the REMAND herein.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current ear disorder is the 
result of a disease or injury incurred in service.

2.  The claim for service connection for depression is 
plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of an ear 
infection is not well grounded and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has submitted evidence of a well-grounded 
claim for entitlement to service connection for depression.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service medical records indicate that the appellant was seen 
for treatment of bilateral otitis media in April 1997, 
described as resolving, but are entirely negative for any 
complaints or findings referable to a psychiatric disorder.  
The appellant was separated from service on November 15, 1997.  
Her DD 214 reflects that the reason for her separation was 
personality disorder.

A post-service hospitalization summary from BHC Pinnacle 
Pointe Hospital indicates that the appellant was admitted on 
November 16, 1997, the days after being separated from 
service.  She reported suicidal ideation by hanging and 
claimed that she had been depressed for 5 weeks.  She reported 
that she had previously taken an overdose of aspirin in May 
and claimed that she had been hospitalized in September for 3 
days due to depression.  She was provided medication and 
described as medically stable at the time of discharge on 
November 21, 1997.  Axis I diagnosis was of major depression, 
single episode without psychosis, and Axis II diagnosis was 
borderline traits.  Global assessment of functioning scores 
(GAFs) were 25 at the time of admission, 60 at time of 
discharge, and 45 over the past year.  The veteran was 
referred for outpatient treatment.  

The appellant was again admitted to BHC Pinnacle Pointe 
Hospital in January 1998, after an overdose of Ibuprofen and 
having made some superficial cuts on her wrists.  Axis I 
diagnosis was of major depression, recurrent, without 
psychosis.  Axis II diagnosis was borderline traits.  GAF 
scores were 20 at the time of admission, 50 at time of 
discharge, and 50 over the past year.  She was referred to the 
local mental health center for medication management and 
psychotherapy.

An undated patient information form from the UAMS Medical 
Center indicated that the appellant was seen for depression 
with a suicide attempt and puncture wound to the left wrist.  

Post-service VA treatment records indicate that the appellant 
had a diagnosis of major depressive disorder and rule out 
borderline personality disorder in January 1998.  On 
evaluation in February 1998, she was diagnosed as having a 
depressive disorder NOS (not otherwise specified).  February 
and May 1998 VA hospitalization records indicated that she 
had no diagnosis on Axis I and borderline personality traits 
on Axis II.  In May 1998, a diagnosis of depressive disorder 
NOS was rendered in Axis I and a diagnosis of borderline 
personality disorder (primary diagnosis) was rendered on Axis 
II.

The appellant complained that her ears were hurting and 
itching in May 1998 and was given a diagnosis of serous 
otitis media (OM).  She continued to complain of ear pain and 
itching and reported a history of recurrent OM over the last 
2 years.  She indicated that she had been treated with 
decongestants, but no recent antibiotics.  In September and 
October 1998, the pertinent assessment was ETD (Eustachian 
tube dysfunction).  In November 1998, the veteran was 
diagnosed as having serous otitis media, resolving.  In 
February 1999, she gave a history of being on "some kind of 
nasal spray" for ear infections.

The Board finds that the evidence does not establish a well-
grounded claim for service connection for residuals of an ear 
infection.  In so finding, the Board places emphasis on the 
appellant's military treatment records which merely indicate a 
resolving ear infection in April 1997; and on the treatment 
records after service which first refer to complaints that her 
ears were hurting and itching in May 1998, more than a year 
after her complaints in service and 6 months after her 
military separation.  Beyond the appellant's assertions, there 
is no evidence of record linking her current complaints of ear 
pain and infection to any in-service disease or injury or to 
her post-service symptomatology.  The assertions of the 
appellant are insufficient to satisfy the nexus requirement 
because they are statements from a layperson with no medical 
training or expertise to determine medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that the Board is not required to entertain unsupported lay 
speculation on medical issues). 

Although the appellant may have continuously experienced ear 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic ear disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the in-service symptoms 
represented a chronic ear disorder rather than an acute and 
transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the ear disorder(s) diagnosed 
after service had its onset in service or is the result of, 
or related to, any disease contracted or injury sustained in 
active military service, the Board concludes that this claim 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for residuals of an 
ear infection.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations with regard to the veteran's 
claim under 38 U.S.C.A. § 5103(a) (West 1991).

Regarding the appellant's claim for service connection for 
depression, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Medical 
evidence indicates that the appellant was admitted for 
treatment of major depression the day following her military 
separation, with a GAF of 45 over the previous year.  
Assuming the credibility of this evidence, this claim must be 
said to be plausible, and therefore well grounded.  
Additional assistance is required in order to fulfill the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, the underlying issue of entitlement to service 
connection will be the subject of the remand that follows.


ORDER

Having found the claim for entitlement to service connection 
for residuals of an ear infection not well grounded, the 
appeal is denied.

The claim of entitlement to service connection for depression 
is well grounded.  To this extent only, the claim is allowed.

REMAND

The VA has a duty to assist a veteran who has submitted a 
well-grounded claim in the development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the obligation to 
develop facts when the record before the Board is clearly 
inadequate.  EF v. Derwinski, 1 Vet. App. 324 (1991); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

Further development regarding the appellant's claim for 
service connection for depression is required.  It appears 
that her service medical records may be incomplete.  She has 
reported that she was hospitalized during service for 
depression and attempted suicide in May and September 1997.  
Her DD 214 shows that she was separated from service due to a 
personality disorder.  However, service medical records show 
no treatment for any psychiatric problems.  It is unclear 
whether the veteran was treated by the military or at a 
private facility in 1997.  Clarification is warranted and all 
relevant records should be obtained on remand.  A VA 
examination concerning the date of onset of any current 
psychiatric disorder would also be helpful.

Accordingly, the claim is REMANDED to RO for completion of 
the following:

1.  Contact the appellant for 
clarification regarding her reported 
treatment for psychiatric symptoms during 
service in May and September 1997.  
Obtain all treatment records so 
indicated, particularly any service 
medical or service personnel records 
associated with those periods of 
treatment.  All records obtained should 
be associated with the veteran's claims 
folder.

2.  After the above records have been 
added to the file, the veteran should be 
scheduled for a comprehensive VA 
psychiatric examination.  The purpose of 
the examination is to determine the 
nature, etiology, and date of onset of 
any psychiatric disability present.  Any 
necessary tests or studies should be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study, and the 
examiner should state that this has been 
accomplished.  The examiner should 
reconcile any conflicting psychiatric 
diagnoses of record.  The examiner should 
also be requested to state whether it is 
as least as likely as not that any 
current psychiatric disability had its 
onset during or as a result of her 
military service.  Was any psychosis 
manifest during service or within one 
year thereafter?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

5.  If the decision with respect to the 
claim remains adverse to the veteran, she 
and her representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 



